Citation Nr: 0301392	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-03 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1951 
to December 1953.  His awards and decorations included the 
Combat Infantryman's Badge and a Bronze Star Medal for 
valor.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD has been classified as moderate in 
nature.  He suffers from sleeplessness, irritability, 
nightmares, and restlessness.  Evidence has not been 
presented showing that the veteran's PTSD is manifested by 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.7, 4.71a, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for PTSD; he is in 
receipt of a 10 percent disability rating.  He has voiced 
disagreement with that evaluation claiming that he should 
have a higher rating but he was not specific as to the 
manifestations and symptoms from which he was suffering.  
The veteran has merely stated that was he saw during the 
Koran War affected him to the present day.

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The veteran was 
notified of the evidence required to substantiate his 
claim in the initial rating action of May 2001, and 
through the April 2002 statement of the case (SOC).  The 
Board concludes that the discussions in the rating action 
and the SOC adequately informed the veteran of the 
evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The veteran submitted a statement in conjunction with his 
claim.  Moreover, VA has obtained the medical records from 
the veteran's previous noted VA treatment.  The Board 
notes that the veteran has not indicated that he received 
treatment at any other VA or non-VA medical facilities.  
The veteran has undergone a recent VA medical examination 
that established that the veteran was suffering from PTSD.  
The veteran has not, however, provided the VA with other 
relevant medical evidence that would assist in the 
processing of this claim.

As noted, during the course of this appeal, the veteran 
has offered written statements detailing his claim.  The 
veteran has not suggested or insinuated that other 
evidence was available to support the claim.  A March 2001 
letter notified the veteran of the VCAA, what kind of 
evidence the veteran needed to submit and what the VA 
would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and therefore, a remand in 
this case would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has no further duty to 
assist the veteran in the development of facts pertinent 
to this claim, and the Board may decide the claim based on 
the evidence before it.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R., Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2002) requires that each disability be viewed in relation 
to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2002) requires that medical reports be 
interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.7 (2002) provides that, where there is a question as 
to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be 
assigned.  

The regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a 
service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has held that, where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned in connection with the original grant 
of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

The veteran's disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 9400 (2002).  The 
regulations at 38 C.F.R. § 4.130 (2002) establish a 
general rating formula for mental disorders.  The formula 
assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 
10 percent disability rating is warranted for:

Occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, or recent 
events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2002).

In determining whether an increased evaluation is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in 
which case an increased rating must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of GAF score of 61 
in July 2000 and 70 in April 2001.  A GAF score of 61 to 
70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF Score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV 
at 44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Upon reviewing the record and resolving doubt in the 
veteran's favor, it is the conclusion of the Board that 
the evidence supports an evaluation of 30 percent for 
PTSD.  The July 2000 VA psychiatric examination noted that 
the veteran had frequent bouts of panic episodes, tension, 
and hypervigilance.  He also suffers from restlessness, 
nightmares, and irritability.  When the veteran was 
examined in April 2001, the examiner specifically 
diagnosed the veteran as suffering from a "moderate 
degree" of PTSD. 

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is 
inconclusive.  He has not been employed for at least four 
years but his unemployment has been due to his retirement, 
not as a result of his psychiatric disability.  In other 
words, there is no medical evidence that insinuates that 
the veteran is unable to work as a result of his 
psychiatric disability. 

Although the veteran does not suffer from all of the 
symptoms or manifestations for a 30 percent rating, the 
criteria are nearly approximated and the veteran is 
entitled to the benefit-of-the-doubt.  Thus, it is the 
conclusion of the Board that a 30 percent disability 
rating for PTSD is warranted.  38 C.F.R. § 4.7 (2002).  
Nevertheless, the veteran is not experiencing symptoms 
indicative of a disability rating higher than 30 percent.  
He does not exhibit occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  Moreover, the veteran does not take 
medications for his disability nor is he undergoing 
continuous and deliberate treatment for his psychiatric 
disorder.  Additionally, there is no evidence indicating 
that the veteran has difficulty with establishing and 
maintaining social relationships.  The evidence does not 
show that the criteria for a disability rating in excess 
of 30 percent have been met.  

Thus, the veteran's claim is granted. 

Finally, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2002).  The 
criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  
The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2002) only 
where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized 
for his PTSD and there is no indication that it causes a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 30 percent disability rating, but no 
higher, for PTSD is granted, subject to the regulations 
governing the award of monetary benefits. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

